Keefe, Judge:
This reappraisement comes to me upon rehearing having been decided adversely to the importer in Reap. Dec. 4531. It involves the value of dried mushrooms imported from Poland.
From the evidence of foreign value of mushrooms submitted at the rehearing of this case I find that the invoice and entered prices represent the foreign value of grzybow and czapeczki qualities of mushrooms upon the date of shipment, when sold in the usual wholesale quantities and the ordinary course of trade, and that the prices of zolczok and korzenie qualities of mushrooms as found by the appraiser .are the foreign values thereof.
From a careful consideration of the evidence I make the following findings of facts:
1. The merchandise consists of Polish mushrooms in four different grades, to-wit, grzybow, czapeczki, zolczok, and korzenie.
2. The foreign value is the same as the export value.
3. The foreign value of the mushrooms in question at the time of exportation of such merchandise to the United States at which such or similar merchandise is *515freely offered for sale to all purchasers in the principal markets of the country, from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as follows:
grzybow 6.45 Polish Zlotys per kilo
czapeezki 10.50 “ “ “ “
Plus packing
Plus commission
zolczok 3.00 Polish Zlotys per kilo
korzenie 2.50 “ “ “ “
NetPacked.
I therefore find as a matter of law that the foreign value of the merchandise is as set forth in paragraph 3 of the findings of fact. Judgment will be entered in favor of the plaintiff to the extent indicated.